Citation Nr: 0939104	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1951 to  June 1953.  Service in Korea is 
indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of September and December 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  
Because the two issues on appeal involve the application of 
identical law to virtually identical facts, for the sake of 
economy the Board will address them together.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  The 
VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection a letter from the RO 
dated June 23, 2007, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
June 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claims.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter was a copy of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.

The June 2007 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the June 2007 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the above-referenced June 2007 letter.  In any 
event, because the Veteran's claims are being denied, 
elements (4) and (5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, 
personnel records, and VA and private treatment records have 
been associated with the claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
audiological examination in September 2007.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board finds no 
evidence of "canned" language used by the VA examiner that 
indicates a failure to address the Veteran's current 
complaints or the questions of etiology as requested by the 
RO.                 See the Veteran's January 2008 NOD, page 
2.  The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2008).  

The Veteran's representative has argued that the Veteran's 
September 2007 VA examination is inadequate because the 
examiner "failed to get a history of this veteran's exposure 
to acoustic trauma in service and also failed to recognize 
that the VA has already conceded his exposure to acoustic 
trauma."  See the Veteran's January 2008 notice of 
disagreement (NOD).  Additionally, the Veteran has also 
argued in essence that the examiner erroneously relied on the 
absence of findings of hearing loss or tinnitus in the 
service treatment records to render a negative opinion, in 
violation of the Court's decision in Dalton v. Nicholson, 21 
Vet.App. 23 (2007).  See the July 23, 2009 Informal Hearing 
Presentation, page 2.  

Although the VA examiner did not list the specific ways the 
Veteran was exposed to acoustic trauma in service, the 
examiner pertinently indicated in his September 2007 report 
that the "veteran has a history of unprotected exposure to 
hazardous military noise as well as civilian noise."  Based 
on this acknowledgment, it is clear that the September 2007 
VA examiner was in fact aware of the Veteran's history of in-
service exposure, and conceded that such exposure occurred.   
Accordingly, the Veteran's assertion that such exposure was 
never considered by the VA examiner is without merit.  

The Veteran's representative correctly notes that under 
Dalton, an examiner cannot rely on the absence of findings in 
the service treatment records to render a negative opinion.  
However, in this case, the VA examiner did not exclusively 
rely on the Veteran's negative service treatment records in 
rendering his negative nexus opinion.  Rather, the examiner's 
rationale was based on multiple factors, to include the more 
than 40 year gap in time from the date the Veteran separated 
from service in 1953 to the date the Veteran claimed he first 
noticed his hearing loss, 10 years prior to the September 
2007 VA examination.  See the September 2007 VA examiner's 
report, page 1.  Further, the VA examiner also relied on 
outside medical research that "does not support the concept 
of delayed onset of hearing loss."       See the September 
2007 VA examiner's report, page 3.  Because the VA examiner 
did not exclusively rely on negative service-treatment 
records in formulating his negative medical nexus opinions, 
the Board finds that the September 2007 VA examination and 
opinion are adequate.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and declined 
the option for a personal hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  
Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran claims that he has hearing loss and 
tinnitus which are related to exposure to loud noises during 
his active duty military service.              See the 
Veteran's May 2007 Statement in Support of Claim.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

With respect to Hickson element (1), current disability, the 
September 2007 VA examiner diagnosed the Veteran with 
moderate to moderately severe high-frequency sensorineural 
hearing loss in both ears.  Additionally, the examiner noted 
that the Veteran currently experiences tinnitus.  
Accordingly, the Board finds that Hickson element (1) is 
satisfied as to both issues on appeal.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of hearing 
loss as defined by the VA in service, or within the one year 
presumptive period after service.  See 38 C.F.R. § 3.309(a).  
Pertinently, the Veteran's June 3, 1953 separation 
examination indicated a "normal" evaluation of the ears, 
and whisper voice testing administered at the time showed no 
impairment.  The Veteran did not complain of hearing loss or 
tinnitus at any time during service.  Accordingly, no medical 
evidence of the incurrence of disease in service exists. 

With respect to in-service injury, the Veteran has asserted 
that he suffered acoustic trauma from exposure to engine 
noise as part of a combat engineer division "in support of 
infantry artillery and armored units in combat situations in 
Korea."         See the Veteran's May 2007 Statement in 
Support of Claim.  Review of the Veteran's service records 
indicate that his military occupational specialty (MOS) was 
"bridge foreman" and that he served with the 185th Engineer 
Combat Battalion as a combat construction specialist.  See 
the Veteran's Army Citation, awarding the commendation 
ribbon.  Such service indicates that the Veteran was likely 
to have had extensive exposure to engine noise in service.    

Although the Veteran did not receive a combat citation, the 
Veteran's period of service with the Combat Engineer 
Battalion in Korea during a period of war coupled with his 
MOS as an engineer is sufficient to warrant accepting the 
Veteran's assertions that he was exposed to acoustic trauma 
in service.  Thus, in-service incurrence of injury, that is 
to say hazardous noise exposure, has been shown to be 
sufficient to satisfy Hickson element (2) as to both issues. 

Moving to crucial element (3), medical nexus, the question 
presented in this case, i.e. the relationship, if any, 
between the Veteran's disability and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The record on appeal contains conflicting nexus opinions.  In 
the Veteran's favor is the opinion of A.L., a doctor of 
audiology, who stated after reviewing the Veteran's service 
records and medical history that it is "at least likely as 
not that this veteran's bilateral tinnitus and hearing loss 
is related to his military noise exposure."              See 
the November 16, 2007 report of Dr. A.L.

Contrary to the opinion of Dr. A.L. is the opinion of the 
September 2007 VA examiner, an audiologist, who determined 
after reviewing the Veteran's full medical history and his 
audiological test results that it is "less likely than not" 
that the Veteran's hearing loss and tinnitus are service-
connected.  See the September 2007 VA examiner's report, page 
3.  As noted above, the VA examiner based this negative nexus 
opinion on the fact that the Veteran's service treatment 
records showed normal hearing levels at the time of the 
Veteran's separation in 1953, and on the Veteran's own 
indication that he did not notice decreased hearing until 10 
years prior to the examination, more than 40 years after the 
Veteran's separation from active duty military service.  
Further, the VA examiner noted that the current research does 
not support the concept of delayed onset of hearing loss.  
See id. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability. 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
negative nexus opinion of the September 2007 VA examiner to 
be of greater probative value than Dr. A.L.'s opinion to the 
contrary for the following reasons.

Although Dr. A.L. reviewed the Veteran's service treatment 
records and recent audiological test results, it appears from 
the record that her nexus opinion is based almost exclusively 
upon the Veteran's own assertion that he experienced 
"ringing in his ears" in service.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  As the Veteran's representative correctly points 
out in the July 2009 Informal Hearing Presentation, the Board 
may not, however, disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See the July 23, 2009 Informal Hearing 
Presentation, page 2. 

In this case, the Board has already conceded that the Veteran 
experienced in-service acoustic trauma.  Accordingly, the 
Veteran's statements to Dr. A.L. about his in-service noise 
exposures are deemed credible.  However, the contemporaneous 
service treatment reports, to include the Veteran's negative 
discharge examination report, are devoid of any reference to 
any hearing problems, and the Veteran's post-service medical 
history shows an unexplained 54 year gap in treatment.  
Further, the Veteran's September 2007 VA examiner's report 
[which Dr. A.L. reviewed] notes that the Veteran had not 
noticed any hearing loss until approximately 10 years before 
the exam in 1997, more than 40 years after the Veteran's 
separation from service.  The VA examiner pertinently 
identified a history of civilian noise exposure, and 
referenced medical research that does not support a theory of 
delayed onset of hearing loss.  These facts, which Dr. A.L. 
crucially failed to acknowledge, contradict the Veteran's 
underlying assertions upon which she seemingly relied.

Moreover, Dr. A.L. offered no relevant clinical rationale for 
her nexus opinion.                 See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the health 
care provider to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]  

In particular, Dr. A.L. noted that whisper voice testing, 
such as that conducted at the Veteran's separation 
examination in 1953, does not adequately assess hearing 
sensitivity.  The Board does not dispute this.  However, this 
does not serve to prove the opposite-that hearing loss in 
fact existed at separation.  

Further, although Dr. A.L. noted that "it is documented in 
the histopathology literature that outer hair cell damage in 
the cochlea occurs prior to an individual ever showing a 
threshold shift on an audiogram," the medical evidence of 
record makes no indication that such cell damage occurred 
prior to the Veteran's September 2007 audiogram, which is the 
only audiogram of record.  Further, Dr. A.L. made no finding 
as to whether the Veteran has experienced outer hair cell 
damage.  

Dr. A.L. additionally referenced the findings of the American 
College of Occupation and Environmental Medicine, indicating 
that "noise exposure without hearing protection can cause 
and/or contribute to noise-induced hearing loss, acoustic 
trauma, and tinnitus in individuals."  While this may 
generally be the case, such does not demonstrate that the 
Veteran himself developed hearing loss and tinnitus as a 
result of his in-service acoustic trauma.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) [evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection].  
Indeed, the Court has consistently held that medical treatise 
evidence that was too generic and inconclusive as to the 
specific facts in a case was insufficient to establish causal 
link.  See, e.g., Mattern v. West, 12 Vet. App. 222 (1999); 
Sacks v. West, 11 Vet. App. 314 (1998).

As such, the opinion of A.L. is not adequately explained and 
is at odds with the remainder of the medical evidence of 
record [or lack thereof], which fails to document any 
complaint of hearing loss until the Veteran initiated his 
claim in May 2007, more than 50 years after the Veteran's 
separation from service.  The Board accordingly affords Dr. 
A.L.'s opinion little weight of probative value.

In contrast, the September 2007 VA examiner provided a 
thorough rationale for his negative nexus opinion.  
Pertinently, the VA examiner determined that the Veteran's 
1953 in-service whisper voice tests, when analyzed alone, are 
"insufficient for rating purposes."  However, the examiner 
noted that the documented 15/15 rating noted on the Veteran's 
separation examination "gains sufficiency" when observed in 
the context of the Veteran's service treatment records as a 
whole, which similarly demonstrates no treatment for, or 
diagnoses of any form of hearing impairment.   

The Board acknowledges that simply because a claimed 
disability is not identified at a separation physical 
examination is not fatal to a claim for VA benefits.           
See Hensley, supra; see also 38 C.F.R. § 3.303(d).  However, 
in this case, the medical opinion of the VA examiner is not 
founded solely on the Veteran's negative separation 
examination report and whisper test results.  Rather, as 
noted above, the VA examiner highlighted current medical 
research specifically relevant to the Veteran's theory of 
entitlement, which in the examiner's interpretation, weighs 
against the finding of a medical relationship between the 
Veteran's in-service noise exposure and the development of 
his post-service sensorineural hearing loss and tinnitus 
years after service.  Moreover, the VA examiner relied on the 
Veteran's own statement that he did not notice his hearing 
loss until 10 years prior to the September 2007 VA 
examination.  The Board accordingly finds the VA examiner's 
opinion to be highly probative.

Although the Veteran and his representative argue that the 
Veteran's current hearing loss and tinnitus were incurred in-
service, neither have demonstrated that they have any medical 
expertise to make such an opinion or diagnosis.  The Board 
notes that although the Veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disability.  As laypersons without the 
appropriate medical training and expertise, the Veteran and 
his representative are simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any current disability and 
service.                    See Bostain, 11 Vet. App. at 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.                        See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

The Veteran also contends that he has had his tinnitus and 
hearing loss disabilities continuously since his active duty 
service in the 1950s.  See the Veteran's May 2007 Statement 
in Support of Claim.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed in the law and 
regulations section above.

However, as discussed above, in addition to the Veteran's 
negative service treatment records, to include his 1953 
separation examination, the Veteran did not thereafter 
complain of any ear problems for more than five decades, 
until 2007.  In the interim, there were no complaints of, or 
treatment for hearing impairment or ringing in the ears.  
Accordingly, the in-service clinical evidence of record, 
coupled with a lengthy period of time following service 
without complaint or medical treatment weighs against a 
finding that the Veteran experienced continuous back and neck 
pain since service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition]; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).

Moreover, the probative weight of the Veteran's continuity 
assertions is weakened by contradictory statements he made in 
September 2007, when he reported that he noticed the onset of 
his hearing loss 10 years prior to his 2007 VA examination, 
and not in-service, as he contended in his May 2007 Statement 
in Support of Claim.  The Board finds his recent assertions 
that he has continuously experienced hearing loss and 
tinnitus since his service in Korea to be lacking in 
probative value when weighed against all evidence of record 
to the contrary.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].
The Board finds it significant that the Veteran filed a claim 
for VA disability benefits immediately following his 
separation from active duty service, but did not mention any 
trouble with his ears.  The Veteran correctly points out that 
simply because this was the case does not mean the 
disabilities did not exist at the time.   See the Veteran's 
January 2008 NOD.  However, the Board is charged with the 
duty to make findings of fact based on the probative value of 
the evidence of record as a whole.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Veteran's silence as to any 
hearing problems during VA examinations associated with prior 
disability benefits claims weighs against the Veteran's 
current contention that he has experienced hearing problems 
continuously since service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the claimant].

While lay testimony is competent to establish the presence of 
observable symptomatology as noted above [see Barr v. 
Nicholson, 21 Vet. App. 303 (2007)], supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case, as the Veteran cannot competently comment on the 
medical question of date of onset or etiology.  See Espiritu, 
supra.  Continuity of symptomatology after service is 
therefore not demonstrated for either disability.

Accordingly, the Board finds that Hickson element (3) is not 
met as to both issues, and the Veteran's hearing loss and 
tinnitus claims fail on this basis alone.

Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Hickson element (3) is 
not met as to both issues.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, the benefits sought on appeal are 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


